Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 12
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kloth (US 11416150) in view of various embodiments.

Regarding independent claim 1, Kloth discloses a computer-implemented method for performing a memory interface training operation on a memory device (Figs, 1-13 and col:65; line:26-35 describes configuration and enablement of communication between the processing chip and at least some of the discovered external memory chips, for example training of high-speed memory interfaces, such as DDR4 DRAM interfaces), the method comprising:
receiving a first data pattern (Fig. 9 and col:26; line:30-40 describes a set of data received by Copy Data to External Memory 910) on a first input pin of the memory device (Fig. 1 shows memory chips 170 and col: 53; line:4-10 describes external I/O interface(s) 180 and multiple other I/O interfaces, also called I/O pins);
initializing a first register on the memory device with a second data pattern (Fig. 9 shows initialization 903); 
generating a third data pattern based on the second data pattern in the first register (Fig. 9 and col: 86; line:19-65 describes data manipulation (encryption/decryption) after initialization); 
comparing a first portion of the first data pattern with the third data pattern to generate a first results value that indicates whether the memory device received the first portion of the first data pattern correctly (Fig. 9 and col: 91; line:32-55 describes comparing the decrypted contents with the data input as part of integrity check 940); and
transmitting the first results value to a first output of the memory device (Fig. 9 and col: 94; line:15-33 describes processing and output integrity checks).

Regarding claim 2, Kloth discloses all the elements of claim 1 as above and further the second data pattern comprises a predetermined value (Fig. 9 and col: 86; line:19-55 describes Initialization 903 performs one or more of: configuring and/or initializing state in the processing chip, such as state in on-chip registers, ROM, and/or SRAM; providing input values).

Regarding claim 4, Kloth discloses all the elements of claim 1 as above and further determining that the first portion of the first data pattern matches the third data pattern, wherein the first results value indicates a pass result (col:67; line:1-23 describes that if a recomputed one of the integrity check values matches a stored (as part of the metadata) version of that integrity check value, then the some or all of the contents (with a high probability depending on a size of the recomputed integrity check value) have not been corrupted).

Regarding claim 5, Kloth discloses all the elements of claim 1 as above and further determining that the first portion of the first data pattern does not match the third data pattern, wherein the first results value indicates a fail result (col:78; line:27-40 describes that saved data is compared with a version of the saved data that has been encrypted and then decrypted using the particular encryption technique with the particular key, and the particular key is considered to be defective if the compare fails).

Regarding claim 9, Kloth discloses all the elements of claim 1 as above and further initializing the first register on the memory device with the second data pattern comprises: receiving an initial value from a memory controller; and storing the initial value in the first register (col:8; line:25-44 describes that initial executable code used with a processing chip supporting secure boot techniques is customized for that particular processing chip application).

Regarding independent claim 12, Kloth discloses a system (Figs. 1-13), comprising: 
a memory controller (Fig. 1 shows processing chip 100); and 
a memory device coupled to the memory controller (Fig. 1 shows memory chips 170 connected to processing chip 100), and that:
receives, via the memory controller, a first data pattern (Fig. 9 and col:26; line:30-40 describes a set of data received by Copy Data to External Memory 910) on a first input pin of the memory device (col: 53; line:4-10 describes external I/O interface(s) 180 and multiple other I/O interfaces, also called I/O pins); 
initializes a first register on the memory device with a second data pattern (Fig. 9 shows initialization 903); 
generates a third data pattern based on the second data pattern in the first register (Fig. 9 and col: 86; line:19-65 describes data manipulation (encryption/decryption) after initialization); 
compares a first portion of the first data pattern with the third data pattern to generate a first results value that indicates whether the memory device received the first portion of the first data pattern correctly (Fig. 9 and col: 91; line:32-55 describes comparing the decrypted contents with the data input as part of integrity check 940); and
transmits the first results value to a first output of the memory device (Fig. 9 and col: 94; line:15-33 describes processing and output integrity checks).
Regarding claim 13, Kloth discloses all the elements of claim 12 as above and further the second data pattern comprises a predetermined value (Fig. 9 and col: 86; line:19-55 describes Initialization 903 performs one or more of: configuring and/or initializing state in the processing chip, such as state in on-chip registers, ROM, and/or SRAM; providing input values).

Regarding claim 15, Kloth discloses all the elements of claim 12 as above and further determines that the first portion of the first data pattern matches the third data pattern, wherein the first results value indicates a pass result (col:67; line:1-23 describes that if a recomputed one of the integrity check values matches a stored (as part of the metadata) version of that integrity check value, then the some or all of the contents (with a high probability depending on a size of the recomputed integrity check value) have not been corrupted).

Regarding claim 16, Kloth discloses all the elements of claim 12 as above and further determines that the first portion of the first data pattern does not match the third data pattern, wherein the first results value indicates a fail result (col:78; line:27-40 describes that saved data is compared with a version of the saved data that has been encrypted and then decrypted using the particular encryption technique with the particular key, and the particular key is considered to be defective if the compare fails).

Claims 6 and 17 are mere repetition of claims 1 and 12.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) --- Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 20, Kloth discloses all the elements of claim 12 as above and further the memory device initializes the first register on the memory device with the second data pattern by: receiving an initial value from the memory controller; and storing the initial value in the first register (col:8; line:25-44 describes that initial executable code used with a processing chip supporting secure boot techniques is customized for that particular processing chip application).



Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kloth (US 11416150) in view of Bhide et al. (US 20180225270).

Regarding claim 3, Kloth discloses all the elements of claim 1 as above but does not disclose the second data pattern comprised a second portion of this first data pattern.
However, Bhide teaches the second data pattern comprised a second portion of this first data pattern ([0081] describes two different data pattern and one is partial copy of the other pattern).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhide to modified Kloth such that the second data pattern comprised a second portion of this first data pattern in order to provide a method for processing user actions on tabular data may comprise a deletion, addition and/or modification in a row, column, cell or any combination thereof as taught by Bhide ([0008]).

Regarding claim 14, Kloth discloses all the elements of claim 12 as above but does not disclose the second data pattern comprised a second portion of this first data pattern.
However, Bhide teaches the second data pattern comprised a second portion of this first data pattern ([0081] describes two different data pattern and one is partial copy of the other pattern).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhide to modified Kloth such that the second data pattern comprised a second portion of this first data pattern in order to provide a method for processing user actions on tabular data may comprise a deletion, addition and/or modification in a row, column, cell or any combination thereof as taught by Bhide ([0008]).

Claims 7-8, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kloth (US 11416150) in view of Kwon et al. (US 20180374555).

Regarding claim 7, Kloth discloses all the elements of claim 1 as above but does not disclose comparing the first portion of the first data pattern with the third data pattern comprises performing an exclusive-or (XOR) operation on first portion of the first data pattern with the third data pattern.
However, kwon teaches comparing the first portion of the first data pattern with the third data pattern comprises performing an exclusive-or (XOR) operation on first portion of the first data pattern with the third data pattern (Claim 12).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kwon to modified Kloth such that comparing the first portion of the first data pattern with the third data pattern comprises performing an exclusive-or (XOR) operation on first portion of the first data pattern with the third data pattern in order to provide a method to compare the reference data and the sensed data on a bit-by-bit basis by using an XOR gate as taught by Kwon ([0163]).

Regarding claim 8, Kloth and Kwon together disclose all the elements of claim 7 as above and through Kwon further the first results value is based on an output of the XOR operation ([0165]-[0166]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kwon to modified Kloth such that the first results value is based on an output of the XOR operation in order to provide a method to compare the reference data and the sensed data on a bit-by-bit basis by using an XOR gate as taught by Kwon ([0163]).

Regarding claim 10, Kloth and Kwon together disclose all the elements of claim 1 as above and through Kwon further the first register comprises a linear feedback shift register ([0090] describes that pattern data generator may be implemented using a 4-bit internal-feedback linear feedback shift register (LFSR)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kwon to modified Kloth such that the first register comprises a linear feedback shift register in order to provide a method to compare the reference data and the sensed data on a bit-by-bit basis by using an XOR gate as taught by Kwon ([0163]).

Regarding claim 11, Kloth and Kwon together disclose all the elements of claim 1 as above and through Kwon further at least one of the first data pattern or the second data pattern comprises a pseudorandom bit sequence ([0084]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kwon to modified Kloth such that at least one of the first data pattern or the second data pattern comprises a pseudorandom bit sequence in order to provide a method to compare the reference data and the sensed data on a bit-by-bit basis by using an XOR gate as taught by Kwon ([0163]).

Regarding claim 18, Kloth discloses all the elements of claim 12 as above but does not disclose the memory device compares the first portion of the first data pattern with the third data pattern by performing an exclusive-or (XOR) operation on first portion of the first data pattern with the third data pattern.
However, kwon teaches the memory device compares the first portion of the first data pattern with the third data pattern by performing an exclusive-or (XOR) operation on first portion of the first data pattern with the third data pattern (Claim 12).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kwon to modified Kloth such that the memory device compares the first portion of the first data pattern with the third data pattern by performing an exclusive-or (XOR) operation on first portion of the first data pattern with the third data pattern in order to provide a method to compare the reference data and the sensed data on a bit-by-bit basis by using an XOR gate as taught by Kwon ([0163]).

Regarding claim 19, Kloth and Kwon together disclose all the elements of claim 18 as above and through Kwon further the first results value is based on an output of the XOR operation ([0165]-[0166]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kwon to modified Kloth such that the first results value is based on an output of the XOR operation in order to provide a method to compare the reference data and the sensed data on a bit-by-bit basis by using an XOR gate as taught by Kwon ([0163]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. US 20220246184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both of these application teach memory device that is capable of performing command address interface training operations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. US 20220244863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both of these application teach memory device that is capable of performing command address interface training operations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        12/7/2022